C. F. Vissman & Company v. CommissionerC. F. Vissman & Co. v. CommissionerDocket No. 433 P.T.United States Tax Court1943 Tax Ct. Memo LEXIS 82; 2 T.C.M. (CCH) 981; October 18, 1943*82  VAN FOSSAN Decision VAN FOSSAN, Judge: Under written stipulation signed by counsel for the parties in the above-entitled proceeding and filed with the Court on October 13, 1943, at Louisville, Kentucky, it is ORDERED and DECIDED: That the petitioner in the above-entitled case is not entitled to the refund of any part of the total amount paid by it as processing taxes under the Agricultural Adjustment Act, as amended, upon the processing of hogs during the period November 5, 1933, to and including January 31, 1935.